Citation Nr: 0205213	
Decision Date: 05/24/02    Archive Date: 06/03/02	

DOCKET NO.  99-08 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1967 to July 
1970.  

This case was previously before the Board of Veterans' 
Appeals (Board) in October 2000 at which time it was remanded 
for further development.  

As a result of the development, by rating decision dated in 
December 2001, service connection for a thoracic spine 
disorder was granted and a 10 percent disability rating was 
assigned, effective June 17, 1998.  A 20 percent disability 
rating for the veteran's low back disability, classified for 
rating purposes as low back pain secondary to 
spondylolisthesis, bilateral, at the 4th lumbar vertebral 
level was confirmed and continued.  

The record reflects that the veteran was issued a statement 
of the case in March 2002 regarding a claim for an earlier 
effective date for adding his spouse as a dependent for 
compensation purposes.  A substantive appeal is not of 
record. 


FINDINGS OF FACT

1.  Manifestations of the veteran's lumbar spine disability 
include tenderness to percussion and palpation, flexion to 
88 degrees, extension to 26 degrees, lateroflexion to 
25 degrees on each side, and rotation to 35 degrees on each 
side.

2.  Recent examination showed no evidence of incoordination, 
fatigability, or weakness involving the low back.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5103, 5103A (West 1991 & Supp. 2001) and 
66 Fed. Reg. 45, 620, 45, 630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159); 38 C.F.R. §§  4.3, 4.40, 
4.45, 4.71a, Diagnostic Code 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the VCAA became 
effective.  This liberalizing legislation is applicable to 
the veteran's claim.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

The veteran essentially contends that the assigned rating for 
his low back disability does not accurately reflect the 
severity of the disorder.  The Board is satisfied that all 
relevant facts have been properly developed, and no further 
assistance to the veteran is required to comply with the duty 
to assist the veteran mandated by 38 U.S.C.A. § 5103A of the 
VCAA.  The Board does not know of any additional relevant 
evidence which is available.  The Board also finds the 
requirements regarding notice, which must be provided to the 
veteran pursuant to the VCAA, have been satisfied by the 
March 1999 statement of the case and the subsequent 
supplemental statements of the case provided to the veteran 
by the RO.  The veteran was accorded a hearing on the issue 
by the RO in 1999 and the case was remanded by the Board for 
further development in October 2000.  The medical evidence 
which has been accumulated is deemed more than adequate and 
the Board is satisfied that VA has met its duty to assist the 
veteran in the development of all facts pertinent to the 
claim.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with the VA's duty 
to assist mandated by the aforementioned legislation.



Factual Background

Service connection for a low back disability was initially 
granted by rating decision of September 1970.  This was based 
on a review of the service medical records and a report of VA 
hospitalization of the veteran for low back pain secondary to 
spondylolisthesis in August 1970.  

By rating decision dated in September 1975, reference was 
made to a June 1975 examination showing improvement in the 
veteran's back disability.  Accordingly, the rating decision 
resulted in the assignment of a noncompensable disability 
rating, effective December 1, 1975.  

VA outpatient treatment reports dated in the early 1990's 
resulted in a rating action in November 1993 increasing the 
disability rating for the veteran's low back disorder from 
0 percent to 20 percent, effective September 30, 1993.  

The instant claim for an increased rating was received by the 
VA in June 1998.  

The medical evidence of record includes the report of an 
August 1998 examination of the veteran at which time there 
was noted to be mild loss of lumbar lordosis.  No paraspinous 
spasm or tenderness was noted of the lumbar musculature.  
Straight leg raising caused mild discomfort on the right at 
60 degrees, but this was from hamstring tightness.  There was 
full reflex, motor, and sensory function of the extremities.  
On active motion of the back, the veteran winced slightly at 
the limits of bending to the right, but otherwise there was 
no objective evidence of pain on range of motion of the back.  
The pertinent examination diagnosis was previously noted 
spondylolysis and spondylolisthesis.  Notation was made that 
the veteran continued to have low back pain with some 
extension of the pain to the upper lumbar spine.  

At a hearing at the Sioux Falls RO in June 1999, the veteran 
gave testimony regarding the effect of his back 
symptomatology on his ability to function.  

A VA spine examination was accorded the veteran in July 1999.  
The claims folder was reviewed by the examiner.  It was noted 
that in 1979 or 1980 the veteran obtained a lumbosacral 
corset and some other soft back supports that he wore 
occasionally, though not consistently.  He stated the low 
back continued to bother him on a regular basis, although he 
was able to work as a welder and lift and move up to 1,000 
pounds of metal when he had a full day's work.  A CT scan of 
the lumbosacral spine reportedly showed slight anterior L4-5 
spondylolisthesis and a loss of disc height, as well as mild 
degenerative facet changes at the L4/L5 and L5/S1 levels, and 
a mild foraminal narrowing at the L5/S1 level.  The veteran 
stated that he was not currently using any of his back braces 
or supports.

On examination he was observed to change his positions 
readily.  There was only mild tenderness of the lower lumbar 
spine.  The examiner did not appreciate any paraspinous spasm 
or tenderness.  The sacroiliac joints and sciatic notches 
were negative.  Straight leg raising was also negative.  
There was full reflex and motor function of the upper and 
lower extremities.  There was decreased sensation in the 2nd, 
3rd, and 4th fingers and toes bilaterally.  There was no 
objective evidence of pain on active range of motion of the 
back.  

The pertinent examination diagnosis was mild 
spondylolisthesis with degenerative changes of the 
lumbosacral spine.  It was stated there were no current 
active symptoms or findings of herniated lumbar disc.  

In September 1999 the veteran was accorded an orthopedic 
examination by another VA physician.  The examiner noted that 
magnetic resonance imaging of the lumbar spine done 
previously showed some posterior disc bulges at multiple 
levels, but no frank herniation.  The physician believed 
those were the kinds of things one saw with spinal extension.  
On examination knee and ankle reflexes were two plus and 
symmetrical.  Strengths were good.  The examination was 
focused primarily on the thoracic spine.  

The veteran was accorded another examination of the spine for 
rating purposes by VA in June 2001.  The computerized medical 
record and the volumes of VA medical records were reviewed, 
as was the claims folder and the post remand in October 2000.  
It was noted the veteran brought in pages of copies of 
material from various text books regarding the spine (these 
are associated with the claims folder).  

The veteran stated that he would rate his low back pain as a 
3 at the beginning of the day, but by the end of the day it 
would be an 8 or a 9.  He reported pain radiating into either 
buttock and also down the left posterior thigh to the 
midthigh.  The examiner did not get a history of leg 
weakness.  The veteran described numbness of the 3rd, 4th, 
and 5th toes of each foot.  This was described as chronic.  A 
review of the chart reflected that there was a peripheral 
neuropathy of undetermined etiology.  

The veteran stated that he used a chi machine, which sounded 
like a passive range of motion device, every day and this 
seemed to have relaxed the back.  He felt that his back was 
weak.  He stated he could not do the amount of heavy work he 
used to, but he still had 200-pound objects or pieces of 
machinery he had to manipulate into position.  He claimed 
that sometimes he would get help, and other times would use a 
crane in his shop.  The back would tire on him such that if 
he were in any one position for a length of time, he would 
experience more pain and stiffness, especially in the low 
back.  He stated that if he did overhead work, that would 
bother the upper back.  He also reported problems with cramps 
in the lower extremities.  He further described discomfort 
when walking and said that it felt as though he were walking 
on marbles.  He noticed this while standing and claimed that 
this discomfort in the feet limited his recreational walking.  
He indicated that he changed his position frequently while 
standing because that seemed to help when he had slight 
cramps.  

As for treatment, he took 800 milligrams of Ibuprofen once a 
day.  He claimed that he also would usually take one Aleve in 
the daytime.  He was not sure if these helped very much.  He 
also applied ice to the back, particularly the low back.  

The back would flare up with overuse and this would happen 
once a week and it would then bother him for 2 or 3 days.  It 
bothered him if he spent a long time in one position or 
working on a certain project in his shop.  He was self-
employed and could not afford to miss time from work.  As a 
result, he might work more slowly when experiencing the pain, 
but the examiner did not get the impression that the 
activities were otherwise limited.  The veteran claimed that 
he worked about 12 hours a day, six days a week, for the most 
part.  He felt he worked less productively because of his 
back pain.  

He was not using any braces or wraps.  The last time he used 
a brace was in 1997 or 1998, and it was an elastic low back 
brace.  

On examination the veteran was described as a little bit 
guarded with movements and as having mild difficulty getting 
on and off the examination table.  Carriage and stance were 
normal.  The low back was tender to percussion at the 4th and 
5th lumbar vertebral levels.  The paraspinous muscles were 
not particularly tender.  There was mild tenderness on 
palpation of the 1st sacral segment joints and the posterior 
iliac crests.  Sciatic notches were nontender.  Straight leg 
raising was negative.  Full reflex motor function of the 
lower extremities was demonstrated.  He had decreased 
sensation of the 2nd, 3rd, and 4th toes bilaterally.  This 
involved just the toes and did not involve the dorsum of 
either foot.  He had normal position and vibration sense of 
the lower extremities.  Tinel's sign at the medial malleolus 
was negative.  On active range of motion of the back, he 
winced slightly at lumbar flexion at 85 degrees and extension 
at 15 degrees.  Rotation and bending did not elicit any 
objective evidence of pain.  With repeated use, there was no 
evidence of loss of motion, incoordination, fatigability, or 
weakness.  

The pertinent examination diagnosis was low back pain 
previously attributed to spondylolysis and spondylolisthesis.  

Associated with the examination report was a report of range 
of motion testing with goniometric measurements.  As for the 
lumbar spine, normal flexion was listed as from 0 to 95 
degrees.  The veteran had active range of motion to 
88 degrees and passive range of motion to 92 degrees.  Normal 
extension was listed as from 0 to 35 degrees.  The veteran 
exhibited active range of motion to 26 degrees and passive 
range of motion to 30 degrees.  Normal flexion to each side 
was from 0 to 40 degrees.  On the right, the veteran had 
active range of motion to 25 degrees and passive range of 
motion to 32 degrees.  On the left, active range of motion 
was also to 25 degrees, but passive range of motion was to 30 
degrees.  Normal rotation was listed as from 0 to 35 degrees.  
The veteran exhibited normal rotation bilaterally.  

An X-ray study of the lumbosacral spine done in June 2001, in 
conjunction with the examination, showed multiple areas of 
degenerative disc disease at the L1-L2, L4-L5, and 
L5 - S1 levels.  Mild osteoarthritis of the lumbar spine was 
also demonstrated.  Additionally, there was a mild 
spondylolisthesis at the L4/L5 level with the L4 displaced 
forward with reference to the L5 by .5 centimeters.  

Relevant Law and Regulations

Disability Ratings--In General

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of VA's Schedule of Rating Disabilities 
(Schedule).  Separate diagnostic codes identify the various 
disabilities.  See 38 C.F.R. Part 4.  The percentage ratings 
contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from disease and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1 (2001).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  However, where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Although a rating 
specialist is directed to review the reported history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2 (2001); Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Rating Musculoskeletal Disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2001) and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2001).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2001).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2001).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight-bearing.  38 C.F.R. § 4.45 
(2001).

The veteran's low back disability is rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5295, for 
lumbosacral strain.  With muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  
Where symptoms are severe with listing of the whole spine to 
the opposite side; positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.

The undersigned notes the 40 percent disability rating is the 
maximum schedular rating provided under Diagnostic Code 5295.

The Board notes that the veteran could conceivably be awarded 
a higher schedular rating if his disability could be rated 
under another, more appropriate diagnostic code.  For 
potential consideration is Diagnostic Code 5292 for 
limitation of motion of the lumbar spine.  Under that code, a 
20 percent disability rating is warranted when there is 
motion restriction of the lumbar spine which is moderate in 
degree.  The maximum schedular rating of 40 percent is 
assigned when the motion restriction of the spine is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

Also for potential consideration is Diagnostic Code 5293 
which provides a 20 percent evaluation for intervertebral 
disc syndrome which is moderate, with recurring attacks.  The 
next higher rating of 40 percent is assigned when there is 
intervertebral disc syndrome which is severe, with recurring 
attacks, with intermittent relief.  The maximum schedular 
rating of 60 percent is assigned when the disc syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

From a review of the evidence of record, the Board notes that 
the competent medical evidence does not show listing of the 
spine, positive Goldthwait's sign, marked limitation of 
forward bending, or a loss of lateral motion, or abnormal 
mobility on forced motion, so as to warrant assignment of a 
higher evaluation under Diagnostic Code 5295.  

With respect to motion limitation under Diagnostic Code 5292, 
the Board emphasizes that the record does not establish a 
severe limitation of motion, even with the veteran's 
complaints of pain and discomfort.  The medical evidence is 
consistent in showing the veteran is able to walk without 
assistive devices.  He, himself has reported being able to 
continue working as a welder.  Although he reports flare-ups 
of pain with activity, his range of back motion has not been 
described as severe and no physician has stated that he is 
prohibited from activity due to any significant decrease in 
lumbar range of motion.  Indeed, the range of motion testing 
accorded at the time of the June 2001 VA spine examination 
showed completely normal rotation of the lumbar spine, only 
slightly restricted flexion, and no more than moderate 
restriction of either extension or lateroflexion.  
Accordingly, a 40 percent evaluation under Diagnostic 
Code 5292 is not warranted based on the existing record.

As for Diagnostic Code 5293, a 20 percent evaluation is 
assigned when there are moderate symptoms of degenerative 
disc disease.  The most recent VA examination concluded that 
there was no more than mild arthritis of the lumbar spine on 
X-ray study.  While there were findings indicative of 
multiple areas of disc disease, there were not shown to be 
muscle spasm, absent reflexes, or such neurologic impairment 
as would be indicative of severe disability.  Nor does the 
other competent medical evidence indicate objective evidence 
of neurologic involvement or otherwise opine that the 
veteran's lumbar symptoms result in more than moderate 
impairment so as to warrant an increased rating under 
Diagnostic Code 5293.  As noted at the time of the June 2001 
examination, straight leg raising was negative and the 
veteran had full reflex and motor function of the lower 
extremities.  While there was decreased sensation of both the 
2nd, 3rd, and 4th toes, this was just the toes and did not 
involve the dorsum of either foot.  Further, the veteran had 
normal position and vibration sense of the lower extremities 
and Tinel's sign was negative.

As for consideration of the factors under 38 C.F.R. §§ 4.40 
and 4.45, it was specifically stated that with repeated use 
there was no evidence of loss of motion, incoordination, 
fatigability, or weakness.  

The Board has further evaluated the veteran's disability in 
light of the decision by the United States Court of Appeals 
for Veterans Claims in Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  However, in this case, to assign a separate 
disability rating for neurological disability would violate 
the rule against pyramiding insofar as there is no competent 
evidence of distinct neurologic impairment.  The undersigned 
notes that pyramiding, or the evaluation of the same 
disability, or the same manifestation of a disability under 
different diagnostic codes, is to be avoided when rating a 
service-connected disability.  38 C.F.R. § 4.14 (2001).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  However, as noted 
above, in the instant case, there is no competent evidence of 
distinct neurologic impairment.  Also, although the veteran 
may be evaluated in the alternative under Diagnostic 
Codes 5290, 5293, or 5295, in conjunction with 38 C.F.R. 
§§ 4.40, 4.45, 4.59, he may not be evaluated separately under 
more than one of those diagnostic codes, as such would 
violate the rule against pyramiding, constituting evaluation 
of an identical manifestation (such as loss of motion with 
pain) under different diagnoses.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher disability evaluation.  In this case, there is no 
competent evidence of symptomatic lumbar scarring, see 
38 C.F.R. § 4.118 (2001), separate and distinct neurologic 
disability, see 38 C.F.R. § 4.124(a), or other distinct 
manifestations of lumbar disability.  Additionally, the Board 
does not find that consideration of an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) (2001) is in 
order.  The evidence in this case fails to show that the 
veteran's lumbosacral disability, in and of itself, now 
causes or has in the past caused marked interference with 
employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  The Board notes the 
percentage ratings under the Schedule are representative of 
the average impairment in earning capacity resulting from 
diseases and injuries.  Factors such as missing time from 
work or requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
20 percent schedular evaluation currently assigned to the 
veteran's low back disability.  Accordingly, consideration of 
38 C.F.R. § 3.321 is not warranted in this case.


ORDER

A rating in excess of 20 percent for a low back disability is 
denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

